SUMMARY ORDER
Frank Vessa (“Vessa”) appeals from a decision of the United States District Court for the Southern District of New York dismissing his complaint for failure to state a claim pursuant to Federal Rule *10of Civil Procedure 12(b)(6). We assume the parties’ familiarity with the underlying facts, procedural history, and issues on appeal.
We review de novo the grant of a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). Harris v. Mills, 572 F.3d 66, 71 (2d Cir.2009). “We need not affirm for the reasons expressed by the district court but may affirm on any ground supported by the record.” McNally Wellman Co. v. N.Y. State Elec. & Gas Corp., 63 F.3d 1188, 1194 (2d Cir.1995). Although it is not entirely clear whether the district court applied a heightened pleading standard in certain parts of its analysis, upon our independent review we agree that Vessa’s First, Fourth, and Fourteenth Amendment claims were properly dismissed for failure to plausibly allege sufficient facts to support a claim for relief. Furthermore, we affirm the decision of the district court to decline to exercise supplemental jurisdiction over Vessa’s state law claims. We have considered all of Vessa’s remaining arguments and find them to be without merit.
For the reasons stated above, the judgment of the district court is AFFIRMED.